DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention II, species B, and species D in the reply filed on 5/17/2022 is acknowledged.  The traversal is on the ground(s) that inventions I and II, species A and B, and species C and D, are not mutually exclusive.  This is not found persuasive because:
In regard to invention I and invention II Applicant argues that there is an overlap between claim 1 and claim 10. Examiner notes the invention are mutually exclusive due to one claim reciting limitations disclosed for a first invention but not a second, while a second claim recites limitations disclosed only for the second invention and not the first. As noted in the requirement for restriction mailed 3/21/2022, invention I requires a dual sided pump while invention II does not. Furthermore Invention II requires one or more actuation mechanisms attached to the cam to rotate the cam between the first and second position while invention I does not. Therefore the restriction between invention I and invention II is proper.
In regard to species A and B MPEP 806.04(f) recites “claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first”. As indicated in the requirement for restriction mailed 3/21/2022, Species A requires a first resilient member engaged with the first valve arm to bias the first valve arm end towards the first valve seat and a second resilient member engaged with the second valve arm to bias the second valve arm end towards the second valve seat, while species B does not. Species B requires a first resilient member engaged with the first valve arm to bias the first valve arm end away from the first valve seat and a second resilient member engaged with the first valve arm to bias the second valve arm end away from the second valve seat, while species A does not. Examiner acknowledges that both claims 11 and 12 depend on claim 10. However as indicated above the requirement for mutual exclusivity is met since one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. Specifically the bias concerning species A is towards the first valve seat and second valve seat, while the bias concerning species B is the exact opposite i.e. away from the first valve seat and second valve seat. If the bias is provided in one direction, it cannot also be provided in the other direction in the same invention, therefore the restriction between species A and species B is proper.
In regard to species C and D MPEP 806.04(f) recites “claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first”. As indicated in the requirement for restriction mailed 3/21/2022, species C requires the first and second drug to be the same, while species D requires the first and second drug to be different. Examiner acknowledges that both claims include a first and second drug. However as indicated above the requirement for mutual exclusivity is met since one claim recites limitations disclosed for a first species (drugs being the same) but not a second, while a second claim recites limitations disclosed only for the second species (drugs being different) and not the first. If the drugs are the same then they cannot also be different from one another in the same invention, therefore the restriction between species C and species D is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9, and 21-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, and claims 11, 13 and 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/17/2022. Examiner notes since claim 13 depends on withdrawn claim 11, it has also been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawing in compliance with 37 CFR 1.121(d) are required in this application.  Figures 1-9 contains improper shading, which may affect clarity once reproduced.  As set forth in 37 CFR 1.84, “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to because it is unclear if Figure 2 is intended to be labeled as prior art.  If intended to be prior art figure 2 should be clearly labeled as prior art. Currently the term “prior art” is within the graph and is labeling a line of the graph. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  item 122, item 415, item 701, and item 707. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because: 
Line 3-4 recites “the precise delivery of drugs over time”. There is insufficient antecedent basis for “the precise delivery of drugs over time”. Examiner suggests replacing “the precise delivery of drugs over time” with “a precise delivery of drugs over time”.
Line 5 recites “drugs”. As antecedent basis has already been provided for the drugs in line 3, Examiner suggests replacing “drugs” in line 5, with “the drugs”.
Line 6 recites “the force”. There is insufficient antecedent basis for “the force”. Examiner suggests replacing “the force” with “a force”.
Line 6 recites “the fluids”. There is insufficient antecedent basis for “the fluids”. Examiner suggests replacing “the fluids” with “fluids”.
Line 6 recites “drugs”. As antecedent basis has already been provided for the drugs in line 3, Examiner suggests replacing “drugs” in line 6, with “the drugs”.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 10 objected to because of the following informalities:   
Line 12 recites “the second valve arm end”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the second valve arm end” with “an end of the second valve arm”.
Line 13-14 recites “the first valve arm end”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the first valve arm end” with “an end of the first valve arm”.
Line 15 recites “both tubes”. Examiner suggests replacing “both tubes” with “both the first tube and the second tube” to clearly identify which tubes are being referenced.
Line 17 recites “the first and second position”. Examiner suggests replacing “the first and second position” with “the first position and the second position” to more clearly refer back to the first position and the second position.
Line 18-19 recites “the at least one actuation mechanism”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Line 16 recites “one or more actuation mechanisms”. Examiner suggests replacing “the at least one actuation mechanism” with “the one or more actuation mechanisms”.
Claim 14 objected to because of the following informalities:   
Line 14 recites “the first and second resilient members”. Examiner suggests replacing “the first and second resilient members” with “the first resilient member and the second resilient member” to more clearly refer back to the first resilient member and the second resilient member.
Claim 17 objected to because of the following informalities:   
Line 1-2 recites “and second valve”. Examiner suggests replacing “and second valve” with “and the second valve” to more clearly refer back to the second valve.
Line 2-3 recites “the first and second tubes”. Examiner suggests replacing “the first tube and the second tube” to more clearly refer back to the first tube and the second tube previously introduced in claim 10. 
Line 2 recites “tubes wherein”. This is grammatically incorrect. Examiner suggests adding a comma between tubes and wherein.
Claim 18 objected to because of the following informalities:   
Line 5 recites “a dosing chamber”. Line 3 of claim 18 recites a dosing chamber. As antecedent basis is already present for the dosing chamber in line 3, Examiner suggests replacing “a dosing chamber” in line 5 with “the dosing chamber”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
one or more actuation mechanisms attached to the cam to rotate the cam between the first and second position in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 12,
Line 4-5 recites “the second resilient member engaged with the first valve arm to bias the second valve arm away from the second valve seat”. It is unclear what is meant by this limitation based on the disclosure and how the second resilient member being engaged with the first valve arm would bias the second valve arm away from the second valve seat in view of the fact that the claim also requires a first resilient member engaged with the first valve arm to bias the first valve arm end away from the first valve seat. Based on the disclosure it appears line 4-5 should state “the second resilient member engaged with the second valve arm to bias the second valve arm away from the second valve seat”. For examination purposes Examiner construes “the second resilient member engaged with the first valve arm to bias the second valve arm away from the second valve seat” to be “the second resilient member engaged with the second valve arm to bias the second valve arm away from the second valve seat”. Examiner suggests replacing “the second resilient member engaged with the first valve arm to bias the second valve arm away from the second valve seat” with “the second resilient member engaged with the second valve arm to bias the second valve arm away from the second valve seat”.
Examiner notes claim 14 is similarly rejected by virtue of its dependency on claim 12.
In regard to claim 18,
Line 4-7 recites “wherein when the first valve is open and the second valve is closed, the fluid is drawn from the reservoir to a dosing chamber, and when the second valve is open and the first valve is closed, the fluid is pushed from the dosing chamber into a patient”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “wherein when the first valve is open and the second valve is closed, the fluid is drawn from the reservoir to a dosing chamber, and when the second valve is open and the first valve is closed, the fluid is pushed from the dosing chamber into a patient” with “wherein when the first valve is open and the second valve is closed, the fluid is configured to be drawn from the reservoir to a dosing chamber, and when the second valve is open and the first valve is closed, the fluid is configured to be pushed from the dosing chamber into a patient”.
Examiner notes claims 19-20 are similarly rejected by virtue of their dependency on claim 18.
In regard to claim 20,
Line 1-2 recites “wherein delivery of the drug from the dosing chamber is timed based on an input signal”. It is unclear if this limitation means that delivery of the drug from the dosing chamber occurs at a specific time based on an input signal or if this limitation means that the duration of the delivery of the drug is timed i.e. how long the drug is delivered for is timed based on an input signal. Appropriate correction is required. For compact prosecution purposes claim 20 is rejected with prior art under both interpretations as detailed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tadano (U.S. PG publication 20150114496).
In regard to claim 10,
Tadano discloses a dual latching cam microvalve (figure 3A and 3B, item 100), comprising: 
a. a first valve arm (figure 3A, item 7A); 
b. a first compressible tube (figure 3B, item 2B) adjacent to the first valve arm (see figure 3A and 3B); 
c. a first valve seat (figure 3A, item 6A) adjacent to the first tube (see figure 3A and 3B) to form, together with the first valve arm and the first tube, a first valve (see figure 3A and 3B; paragraph [0047]-[0048]); 
d. a second valve arm (figure 3A, item 7B); 
e. a second compressible tube (figure 3B, item 2A) adjacent to the second valve arm (see figure 3A and 3B); 
[AltContent: textbox (First valve arm end )]f. a second valve seat (figure 3A, item 6B) adjacent to the second tube (see figure 3A and 3B) to form, together with the second valve arm and the second tube, a second valve (see figure 3A and 3B; paragraph [0047]-[0048]);
[AltContent: arrow][AltContent: textbox (Second valve arm end)][AltContent: arrow]
    PNG
    media_image1.png
    599
    329
    media_image1.png
    Greyscale

g. a cam (figure 3A, item 9A) positioned to rotate around an axis between a first position (position where item 9A has rotated toward the minus as shown in figure 3A) and a second position (position where item 9A has rotated toward the plus), wherein rotation of the cam to the first position engages the second valve arm end to close the second tube and allow the first tube to open (see figure 3B), and rotation of the cam to the second position engages the first valve arm end to close the first tube and allow the second tube to open, such that both tubes are never open at the same time (paragraph [0047]-[0048]; see figure 3A and 3B); 
h. one or more actuation mechanisms (servomotor; see figure 2, item 1) attached to the cam to rotate the cam between the first and second position (paragraph [0033]); and 
i. at least one electrical power source (power supply; paragraph [0069]) electrically connected to the at least one actuation mechanism (paragraph [0069]).
In regard to claim 12,
Tadano discloses the dual latching cam microvalve of Claim 10, further comprising: 
a. a first resilient member (figure 3A, item 8A) engaged with the first valve arm to bias the first valve arm end away from the first valve seat (see figure 3A wherein the first valve arm 7a is biased away from the valve seat 6a so that the tube is closed in a rest state); and 
b. a second resilient member (figure 3A, item 8B) engaged with the first valve arm (see 112 rejection above for claim interpretation wherein the first valve arm has been construed as a the second valve arm) to bias the second valve arm end away from the second valve seat (see figure 3A and 3B wherein the second valve arm 7b is biased away from the valve seat 6b so that the tube is closed when item 7b is not engaged by item 9a).
In regard to claim 14,
Tadano discloses the dual latching cam microvalve of Claim 12, wherein the first and second resilient members comprise one or more springs (paragraph [0041]).
In regard to claim 15,
Tadano discloses the dual latching cam microvalve of Claim 10, wherein the one or more actuation mechanisms are selected from the set consisting of shape memory alloy wires, a solenoid, a motor, a pneumatic actuator, and a hydraulic actuator (motor; paragraph [0029])
In regard to claim 16,
Tadano discloses the dual latching cam microvalve of Claim 10, further comprising at least one additional valve arm (figure 3A, item 9C) controlled by a cam (Examiner construes the cam of claim 16 to be the same as the cam of claim 10 as the claims do not specify the cams are different) shaped to start and stop a fluid movement through more than one fluidic pathway in a coordinated manner (paragraph [0045]).
Claims 10, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto (U.S. PG publication 20050245873).
In regard to claim 10,
Nemoto discloses a dual latching cam microvalve (see figure 1, item 100 and entire structure of figure 2 and figure 3), comprising: 
a. a first valve arm (figure 2, item 138); 
b. a first compressible tube (figure 2, item 102) adjacent to the first valve arm (see figure 2); 
c. a first valve seat (figure 2, item 137; Examiner notes item 137 is construed as a seat as item 138 sits on top of item 137) adjacent to the first tube (see figure 2) to form, together with the first valve arm and the first tube, a first valve (see figure 2); 
d. a second valve arm (figure 2, item 136); 
e. a second compressible tube (figure 2, item 101) adjacent to the second valve arm (see figure 2); 
f. a second valve seat (figure 2, item 135; Examiner notes item 135 is construed as a seat as item 136 sits on top of item 135) adjacent to the second tube (see figure 2) to form, together with the second valve arm and the second tube, a second valve (see figure 2); 
g. a cam (figure 2, item 142) positioned to rotate around an axis between a first position (position when item 135 is engaged with item 136) and a second position (position shown in figure 2), wherein rotation of the cam to the first position engages the second valve arm end to close the second tube and allow the first tube to open (paragraph [0043]), and rotation of the cam to the second position (position shown in figure 2) engages the first valve arm end to close the first tube (see figure 2; paragraph [0043]) and allow the second tube to open (see figure 2), such that both tubes are never open at the same time (paragraph [0065]); 
h. one or more actuation mechanisms (figure 2, item 140) attached to the cam to rotate the cam between the first and second position (paragraph [0042]); and 
i. at least one electrical power source (power source/microcomputer for motor to function; paragraph [0047]) electrically connected to the at least one actuation mechanism (paragraph [0047]).
In regard to claim 15,
Nemoto discloses the dual latching cam microvalve of Claim 10, wherein the one or more actuation mechanisms are selected from the set consisting of shape memory alloy wires, a solenoid, a motor, a pneumatic actuator, and a hydraulic actuator (motor; paragraph [0042]).
In regard to claim 17,
Nemoto discloses the dual latching cam microvalve of claim 10, wherein both the first valve and second valve are applied to a single flow path through the first and second tubes (see figure 2) wherein one of the first and second valves must be closed when the other of the first and second valves is open (paragraph [0065]).
In regard to claim 18,
Nemoto discloses the dual latching cam microvalve of claim 17, further comprising: 
a. a reservoir (figure 1, item 200) for holding a fluid (paragraph [0049]; paragraph [0084]: wherein a drug is construed as the fluid); and
 b. a dosing chamber (figure 1, item 210) fluidically connected to a reservoir by the first tube (see figure 1; paragraph [0055]), wherein when the first valve is open and the second valve is closed, the fluid is drawn from the reservoir to a dosing chamber (paragraph [0055]), and when the second valve is open and the first valve is closed, the fluid is pushed from the dosing chamber into a patient (paragraph [0058]-[0059]).
In regard to claim 19,
Nemoto discloses the dual latching cam microvalve of claim 18, wherein the fluid comprises a drug (paragraph [0084]: wherein a drug is construed as the fluid), and wherein a maximum volume of the dosing chamber is sized to accommodate a medically efficacious quantity of the drug being delivered to the patient (paragraph [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (U.S. PG publication 20050245873) further in view of Jacobsen (U.S. patent no 5860957). Examiner notes in view of the rejection under 35 U.S.C. 112b as detailed above, claim 20 has been interpreted to mean that delivery of the drug from the dosing chamber occurs at a specific time based on an input signal.
In regard to claim 20,
Nemoto discloses the dual latching cam microvalve of claim 19.
Nemoto fails to disclose wherein delivery of the drug from the dosing chamber is timed based on an input signal.
Jacobsen teaches wherein delivery of the drug from the dosing chamber is timed based on an input signal (user input; column 8, line 36-40).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nemoto to include wherein delivery of the drug from the dosing chamber is timed based on an input signal, as taught by Jacobsen, for the purpose of precisely controlling/automating delivery (column 8, line 36-40 of Nemoto).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto (U.S. PG publication 20050245873) further in view of Tverskoy (U.S. Patent no 6117103). Examiner notes in view of the rejection under 35 U.S.C. 112b as detailed above, claim 20 has been interpreted to mean that the duration of the delivery of the drug is timed i.e. how long the drug is delivered for is timed based on an input signal.
In regard to claim 20,
Nemoto discloses the dual latching cam microvalve of claim 19.
Nemoto fails to disclose wherein delivery of the drug from the dosing chamber is timed based on an input signal.
Tverskoy teaches wherein delivery of the drug from the dosing chamber is timed based on an input signal (user input; column 8, line 54-59).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nemoto to include wherein delivery of the drug from the dosing chamber is timed based on an input signal, as taught by Tverskoy, or the purpose of precisely controlling delivery (column 8, line 54-59 of Tverskoy). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783